651 So. 2d 1157 (1994)
Larry Joe SPEER
v.
STATE.
CR 94-10.
Court of Criminal Appeals of Alabama.
December 29, 1994.
Curtis Rosser, Centre, for appellant.
James H. Evans, Atty. Gen., Frank Patterson, Deputy Atty. Gen., for appellee.
*1158 BOWEN, Presiding Judge.
The appellant, Larry Joe Speer, was convicted in the District Court of Cherokee County, Alabama, of driving under the influence of alcohol and was sentenced to six months' imprisonment. The appellant has attempted to appeal pursuant to Rule 30.2(2), A.R.Crim.P., which provides: "An appeal from the district or municipal court shall go directly to the appropriate appellate court... [i]f the parties stipulate that only questions of law are involved and the district court or the municipal court certifies the question." (Emphasis added.) See also Ala. Code 1975, § 12-12-72(2). Rule 30.2(2) clearly contains two requirements(1) the parties must stipulate that only questions of law are involved and (2) the court from which the appeal is taken must certify those questions.
In this case, only one of those requirements was met. The record contains a "Certification of Questions of Law" signed by the district court judge. C.R. 25-27. However, there is no stipulation by the parties that only questions of law are involved. Because the appellant has failed to comply with the requirements of Rule 30.2(2), this appeal is due to be dismissed. Cf. Rule 2(a)(2)(D), A.R.App.P. ("[a]n appeal may be dismissed... when a party fails to comply substantially with these rules").
APPEAL DISMISSED.
All Judges concur.